DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
Response to Amendment
Claims 1-7 and 9 are currently pending. Claim 1 has been amended to overcome the 35 U.S.C. 112(a) rejection set forth in the Final Office Action mailed on 27 October 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shue ‘555 (US Patent No. 4,723,555 – previously presented) in view of Horii et al. ‘810 (US Pub No. 2015/0327810).
Regarding claim 1, Shue ‘555 teaches a biological sound measurement apparatus (Figs. 1, 4, 5) comprising: a head portion including a detection portion that is able to come into contact with a body surface of a biological body and detect a biological sound made by the biological body (Figs. 1, 4, 5 chest piece 40), and a finger placement portion that a finger can come into contact with and that is located on a side opposite to a pressure receiving surface of the detection portion that comes into contact with the body surface (Figs. 1, 4, 5); a main body portion that is able to be gripped by a user (Figs. 1, 4, 5 main body portion 11); and a connection portion that has flexibility and connects the head portion and the main body portion (Figs. 1, 4, 5 audio-wave guide 30 and Column 3 Lines 27-56); wherein the detection portion includes a microphone (Figs. 1, 4, 5 microphone 20 and Column 3 Lines 1-26) and a housing (Figs. 4, 5 stem portion 400 and Column 4 Lines 18-27); the housing includes a straight cylindrical wall that defines a straight cylindrical space therein (The space where hollow cylindrical body 31’ connects to stem portion 400 is a straight cylindrical space. The straight cylindrical space could also be seen in Fig. 4).
Regarding the finger placement portion, claim 1 states that a finger can come into contact with a location on a side opposite to the pressure receiving surface of the detection portion. As seen in annotated Fig. 1 below, the detection portion is chest piece 40. A finger can be placed on any part that is on the opposite side of chest piece 40, indicated by the left bracket “{.”

    PNG
    media_image1.png
    783
    401
    media_image1.png
    Greyscale

Shue ’555 teaches all of the elements of the current invention as mentioned above except for the housing includes a top wall on a first side of the straight cylindrical wall and a bottom wall on a second side of the straight cylindrical wall; the top wall of the housing and the bottom wall of the housing face each other; the top wall of the housing includes an opening that is smaller than a diameter of the straight cylindrical space; the microphone is located on the bottom wall of the housing such that the microphone and the opening are both in alignment with an axis of the straight cylindrical space and there is a line of sight between the microphone and the opening.
Horii et al. ‘810 teaches a biological sound sensor to measure a biological sound by being fixed to a skin surface of a living body and a biological sound diagnostic device that uses the biological sound sensor, which is of the same field of endeavor as the current application. A biological sound sensor 20 includes a casing 210 that has a cylindrical external shape, a microphone 220, and a double-sided adhesive. The casing 210 is interpreted as a housing. The casing 210 has an opening 230 with a face 240, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Shue ‘555 to include a straight cylindrical wall, a top wall, a bottom wall, the top wall of the housing including an opening that is smaller than a diameter of the straight cylindrical space, and the microphone located on the bottom wall of the housing as Horii et al. ‘810 teaches this will aid in cutting ambient noise specifically while measuring the signal intensity of a biological sound, which is used in a diagnosis, with a high sensitivity ([0004], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microphone of Shue ’555 to be with a line of sight between the microphone and the opening as Horii et al. ‘810 teaches. Because the microphone of Shue ‘555 and the microphone of Horii et al. ‘810 both receive sound waves that enter through an opening, the modification of Shue ‘555 would merely be the substitution of one known configuration for another to obtain predictable results. Furthermore, the courts have held that a mere change in shape (the space being a straight cylindrical space) is a matter of design choice (see MPEP 2144.04).
Regarding claim 2, Shue ‘555 teaches wherein a distance in a direction parallel to the pressure receiving surface from a center line that passes through a center of the pressure receiving surface and is orthogonal to the pressure receiving surface to an edge portion of the connection portion at which the connection portion is connected to the main body portion is 14.8 mm or higher.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

    PNG
    media_image2.png
    752
    533
    media_image2.png
    Greyscale

Regarding claim 3, Shue ‘555 in view of Horii et al. ‘810 further in view of Shue ‘555, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the distance is, in a side view of the biological sound measurement apparatus, a distance from the center line to a line that is parallel with the center line and passes through an edge portion of the connection portion that is closest to the main body portion.
However, even when the distance is from the center line to a line that is parallel, Applicant has faild to provide details of criticality or unexpected results in the specification with regard to the specific distance of 14.8 mm or higher. It would have been within the skill of the art, through routine experimentation, to realize an optimum distance between the center line and the edge portion (where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shue ’555 in view of Horii et al. ‘810, as applied to claim 1, further in view of Littmann ‘230 (US Patent No. 3,951,230 – previously presented).
Regarding claim 4, Shue ‘555 teaches a member of the head portion that includes the finger placement portion, as discussed in the rejection for claim 1.
Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the member of the head portion that surrounds the detection portion is a rigid body.
Littmann ‘230 teaches a head portion of a stethoscope is normally constructed from metal (Column 4 Lines 58-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological sound measurement apparatus of Shue ‘555 in 
Regarding claims 6 and 7, Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, teaches all of the elements of the current invention as mentioned above, except for wherein the housing of the detection portion is made of a material that has a larger acoustic impedance than air; and wherein the housing is made of metal.
Littmann ‘230 teaches that a housing that defines a detection portion of a stethoscope is normally made of stainless steel (Fig. 4 stethoscope head 26 and Column 4 Lines 58-67).
It is noted that one of ordinary skill in the art would know that stainless steel has a larger acoustic impedance than air. It is inherent to want the detection portion of a biological sound measurement apparatus to have a high acoustic impedance than air so the biological sound can be amplified in order to be measured properly. Combining the biological sound measurement apparatus of Shue ‘555 in view of Horii et al. ‘810 with a detection portion made of stainless steel, as Littman ‘230 teaches, would aid in properly measuring a biological sound.
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological sound measurement apparatus of Shue ‘555 in view of Horii et al. ‘810 further in view of Littman ‘230, as applied to claim 6, to have a housing that defines the detection portion is made of metal as Littmann ‘230 teaches that stethoscope heads are normally made of metal (Column 4 Lines 58-67), and that stainless steel is a preferred material of construction.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, further in view of Kempa ‘813 (US Patent No. 4,783,813 – previously presented).
Regarding claim 5, Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the main body portion has a higher rigidity than the connection portion.
Kempa ‘813 teaches housing sections are normally fabricated from rigid or semi-rigid plastic materials (Column 3 Lines 14-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological sound measurement apparatus of Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, to incorporate a main body portion with higher rigidity than the connection portion as Kempa ‘813 teaches a rigid material will secure internal components and circuitry. A rigid material will also allow the user to properly hold and use the device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, further in view Saltzman ‘961 (US Patent No. 4,777,961 – previously presented).
Regarding claim 9, Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the opening is located directly across from the microphone in a direction orthogonal to the pressure receiving surface.
Saltzman ‘961 teaches a microphone (Figs. 2A, 2B microphone 14 and Column 3 Line 57 – Column 4 Line 29) can be placed either in a position where the microphone is orthogonal to an opening (Fig. 2B contact surface 15 and Column 3 Line 57 – Column 4 Line 49; It is noted that Shue ‘555 also teaches this.) or in a position where the microphone is directly across an opening (Fig. 2A contact surface 15 and Column 3 Line 57 – Column 4 Line 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological sound measurement apparatus of Shue ‘555 in view of Horii et al. ‘810, as applied to claim 1, to include an opening located directly across from a 
Response to Arguments
Applicant argues that neither Shue nor Mansy teach “the housing includes a top wall on a first side of the straight cylindrical wall and a bottom wall on a second side of the straight cylindrical wall; the top wall of the housing and the bottom wall of the housing face each other; the top wall of the housing includes an opening that is smaller than a diameter of the straight cylindrical space; and the microphone is located on the bottom wall of the housing such that the microphone and the opening are both in alignment with an axis of the straight cylindrical space.” Examiner respectfully agrees. However, upon further consideration, it was found that Horii et al. ‘810 teaches such limitations. As such, the claims are now rejected under 35 U.S.C. 103 over Shue ‘555 in view of Horii et al. ‘810.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791